93 N.Y.2d 1034 (1999)
OTU A. OBOT, Appellant,
v.
NEW YORK STATE DEPARTMENT OF CORRECTIONAL SERVICES et al., Respondents, et al., Defendant.
Court of Appeals of the State of New York.
Submitted June 28, 1999.
Decided September 14, 1999.
Motion, insofar as it seeks leave to appeal from the Appellate Division order affirming the denial of appellant's motion to transfer the action, dismissed upon the ground that such order does not finally determine the action within the meaning of the Constitution; motion for leave to appeal otherwise denied.